Unified Judicial System

    

Formatting provided courtesy of State Bar of South Dakotaand South Dakota Continuing Legal Education, Inc.222 East Capitol Ave.Pierre, SD 57501-2596 
VIRONMENT, INC.,Plaintiff and Appellant,v.CHARLES E. LIGHT,Defendant and Appellee.[1999 SD 43]
South Dakota Supreme CourtAppeal from the First Judicial Circuit, Yankton County, SDHon. Lee A. Tappe, Judge#20557--Reversed
Dennis C. McFarland, Sioux Falls, SDAttorney for Plaintiff and Appellant.
Timothy L. James, James & Associates, Yankton, SDAttorneys for Defendant and Appellee.
Considered on Briefs Jan 14, 1999; Opinion Filed Apr 7, 1999
AMUNDSON, Justice. 
[Â¶1] This is a companion case to Yankton Ethanol v. Vironment, 1999 SD 42, the cases involve identical facts and two identical issues:


1. Whether the court erred in dismissing plaintiff's complaint as barred by the period of limitation set forth in 11 USCS 546 (a)(1)(A).
2. Whether the court erred in granting the amended motion to dismiss based upon SDCL 47-7-50.
As to these issues, our decision in Yankton Ethanol controls the motion to dismiss in this case. Therefore, this case is also reversed and remanded
[Â¶2] MILLER, Chief Justice, SABERS, KONENKAMP, and GILBERTSON, Justices, concur.